325



.   >                       OFFICE      OF THE    A-ITORNEY     GENERAL   OF   TEXAS
                                                       AUSTIN
    ?
    Q @~m*LDc. MANN
      hw*“*.” 0.*.-&L



             Honorable E. L. Hlnson, Jr.
             county riuditor, Polk county
             Livingston,  Texan

             Dear Sir:




                                                                       43, r4qusatingtls      opin-
             ion of this depertae                                      d question  reada,    in
             part, a8 follows:


                                                                oran8 County Ssrvlco
                                                                 48th Legielnturo,   it
                                                                Bill 368 of aald Legle-

                                                         an Oplnlon on the SolloW-

                                                 ounty Treasurer
                                                             of Polk County be
                                                              orricer and oon-
                                                 a County Service
                                              offlaa Of County Treaeurer and
                                           4 be the County 6ervfce Offlimr   aa
                      created       under the Acts of the 48th Legieleture?w

                                  Houee Bill No. 968, dot6 of        the 40th Lsgialkture,     1943,
             reaba,        in   part,  ae tollown:

                                   "~eotion   1. When the oom~~loeionere' court
                      of    the    county   shall determine that a Veterane  County
                      Service       Officer   is a public neoeeslty  in the dlspatah
&horsble     X. i.   HIneon, Jr.,      aage 2




      of the county bueincaa,     it eh.111 by a majority
      vote at the f’uil mstubershlp thereof,     create a d
      establish   a Veterans  county Service Office.      ‘fhe
      ooro~ieaioners~ oourt shaall ap;)oInt suoh Veterans
      to suoh dervice Oiflae and ewh nasletant Veterans
      to ouch Service OtfIoe a(1 ehall be deemd neoeeeorp
      by the ooudy oofsm18aionera1 court.       Suoh Vaterana
      County Aervlce Officer and/or Iisaiataat Veterana
      County Servlae Officer    &all reoeive a aalarf not
      to exoeed one huadred ($,lOO) dollar8 per month ior /
      the principal   orficer  nor more than r iitf (@Xl)---
      Qllars    per math, f lred by the OownIssfomrre* Oourt,
      to be paid in equally monthly Inmtallmnte        out of the
      general funds of the oounty and all salaries,        travel
      and other expeusss of such office      shall be paid on
      order of ths oomniaeIoaere*     oourt.



             The &t further prescribea    the qualiffoationa    Cf
aueh Veterans     County Service 0rr:osr ar;d/Or Aesistant   Veterano
County ;iervlce Officer,    the dutlea of such offioera,    the term
oi off l.oa, etc.
                 Literally      construing    the language In Section 1 of
the &t,       it Is apparent that the ~o.:m?ieslonere~ oourt Ie au-
timsIzed to create and establleh               a Veterana Countr bernbe        Of-
f’ice when the oounty conuals~ionera* court determiner, that a
Vetirans     County Servlo-e Offloer is a puhlio neoeeslty in the
dispatah of county busineaa.                Generally speaking, aom offices
are areated by the Constitution               and other8 by the statutea.
It is a settled          prinolple     also thst an offtoe     oo~mm Into exlst-
once only when created In the preaoribed manner, aad oontinues
only so long ~8 the law to whloh it owes existence                   re;lPlins in
force; when that law 1s abrogated the offloe                  Ipso facto oeasee
to exist,       unlosa perpetuated         by virtue   of som other enactment.
 (City   of San id3eonfo v. Couitreas,             169 S. Y:. 917,  179 S. iti. 515,
lZZJ 3. ii. 194; Bennett 0. CIt                              268 S. Y. 785;      Tex.
                            37)     1nt                      r v. ~omm.lselons~
&t       ,“~‘~a~~~d%he~ County, 146 S. it. m70,                    the Suprent
                                                                                           32’7



Court   of    this    State   has   said:

                “The creation of an ofSice             is peculinrly
        a le&lntlve    satter.”

             The question whether tkB oommiesionerr* Oomt creiites
the ofilce   or nkther the Legislature      haa.orsated tfr, oSfice and
the Aot merely Surnisi~a a method by whioh appointmnt         to the OS-
lice is rsnde, 18 not bdore      ~8.   IS the Ltgi slature bar not created
the osrlce but authorize6 the oomlosioners*         oourt to oreate eald
oSSloe, then a eerloue quretlon ea to the oonatltutionalitf        OS
the mt is raised.      Thsrerore,    we express no opinion as to the
validity   OS aaid ikttr

             Ypeclflcally  anawerlng your question,     lt 16 our
oplnlon thut in view OS Section 40, etiole      16 OS the Ytate
Conetltutlon   prohibiting  tha holdtag or rxerclalng,     at tha
same time,   Bore th&n one olvil   oSSice OS emolunsnt,    the county
treamrer    cannot legally  hoti the oSSlce OS County Treasurer
and tbs      ofiice    OS Votarane      County   Service    OfSicer    at    the    uame
time.

                                                           Vary truly       your8